COURT OF APPEALS FOR THE
                                   FIRST DISTRICT OF TEXAS AT HOUSTON

                                          NOTICE OF ORDER ON MOTION

Cause number:              01-13-00209-CR
Style:                     Eleazar Salazar
                           v The State of Texas
                  *
Date motion filed :        July 2, 2013
Type of motion:            Motion to Withdraw and Substitution of Counsel
Party filing motion:       Appellant
Document to be filed:

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:

                   The Clerk is instructed to file the document as of the date of this order
                   Absent extraordinary circumstances, the Court will not grant additional motions to extend
                    time

                 Denied

                 Dismissed (e.g., want of jurisdiction, moot)


          Appellant’s brief is due August 1, 2013.




Judge's signature: /s/ Evelyn V. Keyes
                   Acting individually            Acting for the Court

                  Panel consists of ______________________________.

Date: July 8, 2013




November 7, 2008 Revision